Case 3:19-cr-00285-TJM Document 31-1 Filed 02/12/20 Page 1 of 3

EXHIBIT 1
Case 3:19-cr-00285-TJM Document 31-1 Filed 02/12/20 Page 2 of 3

2/12/2020 Cooperstown senior track standout recovering after collapse | Sports | thedailystar.com

https:/Awww.thedailystar.com/sports/cooperstown-senior-track-standout-recovering-after-collapse/article_7effebf6-
781e-5b40-86fe-d7eaa81312af.html

Cooperstown senior track standout recovering after collapse

By Greg Klein Staff Writer
May 6, 2016

 

Hv co in. Q@ @ | 4

Cooperstown senior QE is recovering at Bassett Medical Center in Cooperstown after
collapsing during a high school varsity track and field meet Wednesday.

Several sources said G@Prequired medical attention at the home meet, including the use of a
defibrillator, and was put into an induced coma at the hospital, which is less than a mile away from

the track.
Case 3:19-cr-00285-TJM Document 31-1 Filed 02/12/20 Page 3 of 3

2/12/2020 Cooperstown senior track standout recovering after collapse | Sports | thedailystar.com
Sources also said $i who was not competing when she collapsed, came out of the coma
Thursday afternoon and communicated normally. Although Qi underwent testing, the cause of
her collapse was unknown at press time Friday night.

The meet, which featured Owen D. Young and Sauquoit Valley, ended after @i¥ collapsed. School
officials said Cooperstown varsity girls track coach Josie Rusk and modified track coach Justin
Hobbie quickly responded to Wednesday's emergency. The Cooperstown volunteer Emergency
Medical Service and Cooperstown Medical Transport responded to the call.

QB is a three-sport varsity athlete for Cooperstown, competing in cross country during the fall,
volleyball in the winter and outdoor track and field in the spring.

GEE joined Danielle Perrino, Grace LeCates and Samantha Fanion for a Cooperstown track record
of 4 minutes, 9.87 seconds in the 1,600-meter relay during the Section Three Division Il
Championships last May.

GB also set the school record for the 2,000 steeplechase (7:29) in 2014. The same year, she had
the fastest Cooperstown girls time on the Irish Tower Course (20:04) in cross country. As a junior,
WB placed fifth in the 400 hurdles during the sectional track championships and qualified for the
state cross country meet. . | |

Characterized by friends and coaches as active in school, Mi also is involved in school drama
projects, student government and athletic leadership. She also helped plan the inaugural
Cooperstown 5K Color Run, which will take place June 18.

Sources said they were relieved upon hearing the news of ame. recovery as Cooperstown has
qaauiared a rash of bad news in 2016, incluciing the death of Superintendent C.J. Hebert after his
ATV accident in March.

Less than an hour before i's collapse Wednesday, school officials announced that athletic
director Mike Cring “removed” Jason Phillips as its varsity boys track and field coach (see story on
Page B3). No further information was available at press time.

Rusk and Hobbie coached the varsity boys track program Wednesday. School officials, which
confirmed the removal of second-year coach Phillips, said the Cooperstown Board of Education
plans to name an interim coach during a regularly-scheduled board meeting at 7 p.m. Monday in the
middle/high school cafeteria.
